Citation Nr: 0806045	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  04-41 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to the veteran's service-
connected diabetes mellitus.

2.  Entitlement to an effective date earlier than May 17, 
2005 for the grant of service connection for PTSD.

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 2004, May 2004 and May 2006 rating decisions.

The January 2004 rating decision denied service connection 
for PTSD, the May 2004 rating decision denied service 
connection for coronary artery disease, and the May 2006 
rating decision granted service connection for PTSD and 
assigned a 10 percent rating.

The issue of entitlement to service connection for coronary 
artery disease as secondary to the veteran's service-
connected diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for PTSD was initially received on July 17, 2003, but was 
denied as no reported stressor had been corroborated.

2.  The grant of service connection for PTSD in May 2006 was 
premised in large part on the acquisition of service 
department records which showed rocket and mortar attacks on 
the veteran's unit.

3.  The veteran's PTSD is moderate in degree, and manifested 
by disturbances of motivation and mood, nightmares and 
anxiety, but generally has not caused occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of July 17, 2003 for 
the grant of service connection for PTSD have been met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.1, 3.303, 
3.400(q) (2003); 38 C.F.R. § 3.156(c) (2007).

2.  The criteria for a 30 percent disability evaluation for 
PTSD, but no higher, have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date for Grant of Service Connection 
for PTSD

The veteran contends that a clear and unmistakable error was 
made with regard to the January 2004 rating decision that 
denied service connection for PTSD.  However, the Board 
concludes that the veteran's claim is more appropriately 
adjudicated as a claim for an earlier effective date for the 
grant of service connection for PTSD, based on the submission 
of new and material evidence in the form of service 
department records.  As discussed below, this will result in 
the full benefit the veteran seeks, or would have received 
with the finding that a clear and unmistakable error was made 
in the January 2004 rating decision.

Generally, the assignment of an effective date is based on 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(o).  The effective date for the grant of service 
connection based on the submission of new and material 
evidence is slightly different, especially with regard to the 
receipt of service department records.  See 38 C.F.R. 
§ 3.400(q).  

Where the new and material evidence consists of a 
supplemental report from the service department received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudication agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have not been located and forwarded to VA.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as may be affected by the 
filing date of the original claim. 38 C.F.R. § 3.156(c).  
This regulation potentially applies in cases where the RO has 
obtained stressor verification records from the Army & Joint 
Services Records Research Center.  See Vigil v. Peake, No. 
05-3246 (U.S. Vet App. February 12, 2008).  

In Spencer v. Brown, 4 Vet. App. 283, 293 (1993), the United 
States Court of Appeals for Veterans Claims noted the 
following: A claim which is "reopened" under the section 
5108 on the basis of "new and material evidence" from other 
than service department reports is essentially a new claim, 
rather than a continuation of the prior claim, and the 
function of reopening under section 5108 is to remove the 
statutory finality bar of section 7104(b).

In contrast, where the claim is reopened on the basis of new 
and material evidence from service department reports, the VA 
has consistently treated it as a true "reopening" of the 
original claim and a review of the former disposition in 
light of the service department reports which were considered 
to have been lost or mislaid, and the award of benefits is 
made retroactive to the date of the original claim.  See 38 
C.F.R. § 3.400(q)(2); VA G.C. Digested Opinion, July 17, 1984 
stating that section 3.400(q)(2) reflects "a longstanding VA 
policy treating supplemental service department reports 
correcting prior erroneous reports as providing a basis for 
an award of benefits based on the veteran's original claim."

The Board notes that during the pendency of the veteran's 
appeal VA revised 38 C.F.R. § 3.400(q).  See 71 Fed. Reg. 
52,455-52,457 (Sept. 6, 2006).  As revised, the provision of 
the previous version of 38 C.F.R. § 3.400(q)(2) concerning 
service department records was removed.  The amended 
regulation reflects the provisions of former paragraph 
(q)(1)(ii), noted above, as new paragraph (q)(2).  Otherwise, 
there are no substantive changes to 38 C.F.R. § 3.400(q) that 
have an effect on the veteran's pending claim.

The new regulations moved the content of much of the old § 
3.400(q)(2) to 38 C.F.R. § 3.156(c) and added clarification 
to the definition of service department records.  Service 
department records include (i) service records that are 
related to a claimed in-service event, injury, or disease, 
regardless of whether such records mention the veteran by 
name; (ii) additional service records forwarded by the 
Department of Defense or the service department to VA any 
time after VA's original request for service records; and 
(iii) declassified records that could not have been obtained 
because the records were classified when VA decided the 
claim.  38 C.F.R. § 3.156(c)(1).  Service department records 
do not include records that VA could not have obtained when 
it decided the claim because the records did not exist when 
VA decided the claim, or because the claimant failed to 
provide sufficient information for VA to identify and obtain 
the records from the respective service department, the Joint 
Services Records Research Center, or from any other official 
source.  38 C.F.R. § 3.156(c)(2).

In this case, the veteran's claim of entitlement to service 
connection for PTSD was received on July 16, 2003.  The 
veteran was sent a stressor letter which he returned in 
October 2003, indicating that the stressful incidents 
occurred between December 7, 1967 and February 5, 1968 when 
he was stationed from Da Nang up to Hue with the second 
battalion of the eleventh Marines in the first Marine 
division.  The veteran recalled that during the Tet offensive 
at Hue mortar and rocket attacks were occurring day and night 
with such frequency that ammo and supplies had to be 
delivered by parachute.  The veteran indicated that they were 
cut off with no way out.  In October 2003, the veteran's 
private doctor indicated that the veteran had PTSD as a 
result of his time in Vietnam.  Also of record at the time of 
the veteran's initial denial were service personnel records 
and service medical records.

Nevertheless, the RO denied the veteran's claim in January 
2004, concluding that the evidence of record did not 
corroborate a reported stressor.  In May 2005, the veteran 
submitted additional evidence which he stated was in support 
of his claim of entitlement to service connection for PTSD.  
The RO treated this as a claim to reopen his previously 
denied claim, as it was more than a year removed from the 
January 2004 rating decision.  The veteran submitted 
additional stressor information, and based on the acquisition 
of command chronology reports from the veteran's battalion it 
was determined that the veteran's battalion had been 
subjected to mortar and rocket attacks.  As such, the RO 
concluded that the veteran's stressor had been corroborated 
and the veteran was granted service connection for PTSD, with 
the effective date being the date of the veteran's May 2005 
statement.

While the veteran received a VA examination (that diagnosed 
him with PTSD) during the reopened claim period, the basis 
for the grant of service connection was clearly the discovery 
of the command chronology reports as they allowed for the 
corroboration of the veteran's reported stressor.  

These command chronology reports did not specifically name 
the veteran, but they did provide sufficient information upon 
which to corroborate the veteran's reports of mortar attacks.  
Additionally, the Board finds that the service department 
records would have been obtainable based on the veteran's 
initial stressor questionnaire.  While the veteran did 
provide additional details subsequent to his initial 
questionnaire, his initial questionnaire provided his unit 
and a three month time range during which the mortar attacks 
were occurring, which would have been enough information to 
search the command reports.

Accordingly, based on the acquisition of new service 
department records, the grant of service connection for PTSD 
must be made effective back to the date of receipt of the 
veteran's original claim for benefits.  See also Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) ("[T]he effective date of 
an award of service connection is not based on the date of 
the earliest medical evidence demonstrating a causal 
connection, but on the date that the application upon which 
service connection was eventually awarded was filed with 
VA.")

Therefore, an effective date of July 17, 2003 for the award 
of service connection for PTSD is granted. 

II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluation assigned, evaluation of the medical evidence since 
the grant of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

The veteran is currently rated at 10 percent for PTSD under 
38 C.F.R. § 4.130, DC 9411.

A 10 percent rating is assigned when PTSD causes occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
symptoms are controlled by continuous medication.

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

The veteran asserts that his PTSD is more severe than it is 
currently rated.  Given the determination above that the 
veteran is entitled to an effective date of July 17, 2003 for 
the award of service connection, and considering that the 
veteran's appeal grew out of that initial claim, the Board 
will consider the veteran's claim for a rating in excess of 
10 percent for the entire period since July 2003.

The medical evidence from throughout the pendency of the 
veteran's appeal shows that his PTSD is of moderate severity.  
Medical records show some periodic fluctuation in the 
severity of the veteran's symptoms, and the veteran has 
similarly contended that his PTSD has worsened.  However, the 
objective medical evidence demonstrates that the overall 
disability picture fails to show anything other than moderate 
symptomatology.  For example, the veteran's initial PTSD 
assessment in May 2006 after moving to Florida found his PTSD 
to be moderate.  Similarly, at a VA examination a week later 
the VA examiner also concluded that the veteran's PTSD was 
moderate.  

The Board finds that the evidence supports a 30 percent 
rating.  For example, a letter from the Vet Center in March 
2005 found that the veteran had responses of intense fear, 
helplessness, and horror; recurrent intrusive dreams, 
avoidance, isolation, diminished recall, and estrangement; 
and sleep disturbance, chronic irritability, difficulty 
concentrating, hypervigilence, and startle response.

VA treatment records (from VA medical centers in both Ohio 
and Florida) have shown similar symptoms, including 
nightmares several times a week; and at a VA examination in 
May 2006, it was noted that the veteran had recurrent and 
intrusive distressing recollections of his time in service, 
and he made efforts to avoid thoughts, feelings or 
conversations associated with the trauma.  It was also noted 
that the veteran had trouble sleeping, hypervigilence, anger, 
and exaggerated startle response.

As such, the medical evidence satisfies the criteria for a 30 
percent rating for PTSD as it shows that the veteran's PTSD 
has caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, and the veteran's 
claim is therefore granted.

Nevertheless, the veteran still appears capable in a number 
of areas; and, therefore, the medical evidence fails to 
support a 50 percent rating.  The veteran is clearly bothered 
by his PTSD, and he has consistently asserted that he has 
lost interest in social activities, and does not have any 
friends.  The veteran has also complained that he was forced 
to resign from his employment due to his PTSD.  However, the 
evidence shows that there were a number of medical problems 
that led to the veteran's retirement; and the veteran has 
been married to his current wife for nearly a decade, thereby 
showing some social interaction. 

A Social Security Administration functional assessment form 
dated in March 2006 showed that the veteran took care of his 
dog, had no problem with personal care, helped clean the 
house, went outside when weather permitted, and was able to 
pay bills, count change, and handle a savings account.  

At his VA examination in May 2006, the veteran's attention 
was found to be intact and he was able to do serial 7's.  He 
was oriented to person, place, and time and he had insight.  
There was nothing remarkable about his thought processes or 
the content of his thoughts.  The veteran had sleep 
impairment, but no hallucinations or inappropriate behavior.  
There was also no obsessive or ritualistic behavior noted; 
and, while the veteran reported having panic attacks, the 
examiner found the descriptions did not conform to the DSM-IV 
criteria.  Additionally, the veteran had generally good 
impulse control (with some episodes of violence).  The 
examiner concluded that the veteran's symptomatology was 
moderate, and indicated that while the veteran is diagnosed 
with depression, the etiology of his depression 
symptomatology was multifactorial in nature, and therefore 
the depression could not be considered to be secondary to his 
PTSD.  The veteran was noted to handle money and pay bills 
and he was deemed capable of managing his financial affairs.  
It was noted that the veteran was no longer employed, but the 
veteran denied that this was due to his mental conditions.  

Similarly, in a VA treatment record from December 2006, it 
was noted that the veteran was oriented to person, place, and 
time; his memory for life events was intact, he had a 
concrete understanding of proverbs; and he was intact to two-
step commands.  No thought process abnormalities or content 
problems were noted and the veteran denied any suicidal 
ideations.  The veteran understood his problem and 
comprehended the treatment plan, although his affect was 
irritable.  

In May 2007, a psychiatry progress note indicated that the 
veteran's symptoms had not changed much.  The veteran did 
have a few anger outbursts, including one in which he punched 
a hole in the wall.  Nevertheless, the veteran was casually 
dressed with normal speech, no suicidal or homicidal 
ideations, and no hallucinations.  The veteran continued to 
have weekly nightmares and occasional flashbacks, but his 
thought process was goal directed.

VA treatment records have consistently showed that the 
veteran is able to maintain his hygiene; his speech has 
routinely been normal, and his memory has been intact.  The 
veteran has also been oriented to person, place, and time.

In summary, the veteran's PTSD is moderate in degree, and 
manifested by disturbances of motivation and mood, nightmares 
and anxiety, but generally has not caused occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  Nor does the 
veteran have other symptoms on a par with the level of 
severity exemplified in these manifestations.  As such, the 
evidence fails to show the symptoms representative of a 50 
percent rating and therefore a rating in excess of 30 percent 
is denied.

The Board has considered whether staged ratings are 
warranted, but as the medical evidence has shown the 
veteran's PTSD symptomatology to be fairly constant 
throughout the course of his appeal, no staged ratings are 
warranted.



III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, notice was provided by letters dated in 
September 2003 and March 2006 and by the March 2007 statement 
of the case, and any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the issue of informing the veteran that his 
service connected disability had worsened, it is noted that 
the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Private and VA treatment records have been obtained, as were 
Social Security Administration records.  The veteran was also 
provided with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

An effective date of July 17, 2003 for the grant of service 
connection for PTSD is granted.

A 30 percent disability evaluation for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits. 


REMAND

The veteran is currently diagnosed with coronary artery 
disease (CAD), the onset of which he believes was caused by 
his service-connected diabetes mellitus.  In support of his 
claim the veteran has submitted two medical opinions.

The first opinion, authored by the veteran's private doctor, 
Dr. Weisbrot, was received in December 2003, and stated that 
in Dr. Weisbrot's best medical judgment the veteran's 
cardiovascular disease was directly caused by his diabetes 
mellitus. 

The second decision, written by a Dr. Hunter, and received in 
July 2004, indicated that the veteran's CAD was a direct 
result of his risk factor profile, including his 
hypertension, diabetes mellitus, and hyperlipidemia. 

The veteran also underwent a VA examination in April 2004, 
which noted Dr. Weisbrot's statement, but which appears to 
have occurred before Dr. Hunter's statement was received.  
The VA examiner found that diabetes mellitus is a major risk 
factor for CAD, but opined that in the veteran's case it was 
far more likely that the veteran's uncontrolled hypertension 
and uncontrolled hyperlipidemia were the major etiologies and 
that the well-controlled diabetes mellitus was only of minor 
importance.  The examiner therefore concluded that it was 
less likely than not that the veteran's CAD was caused by his 
diabetes mellitus.

While the VA examiner appears to conclude that the veteran's 
CAD was not caused by his diabetes mellitus, he still leaves 
the door open for the possibility that there is a link by 
indicating that diabetes mellitus may have been a minor 
contributor.  In addition, the opinions which are already of 
record do not adequately address the possibility of 
aggravation of a nonservice-connected disorder by a service-
connected disability.  Given that Dr. Hunter also concluded 
subsequently that diabetes mellitus could have played a role 
in the veteran's development of CAD, a remand is necessary to 
obtain additional medical guidance. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran's claims file to 
an appropriate VA examiner.  The examiner 
should review the record with special 
attention paid to the three medical 
opinions described in the remand section 
above; and then should provide an opinion 
as to whether it is as likely as not (50 
percent or greater) that the veteran's 
coronary artery disease was caused or 
aggravated by his service-connected 
diabetes mellitus.  A full rationale 
should be provided for any opinion 
expressed.  If the examiner determines 
that an examination is necessary, one 
should be scheduled.

2.  When the development requested has 
been completed, the claim should be 
readjudicated.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


